Citation Nr: 1138437	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  11-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD) due to sexual assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to February 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD due to sexual assault.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran has a current Axis I diagnosis of PTSD that has been objectively linked to his historical account of being the victim of rape during service.

2.  The credible evidence supports the veracity of the Veteran's account of having been a victim of rape and sexual assault during active military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f)(5), 4.125(a) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to service connection for PTSD is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duty to assist have been satisfied concerning this particular matter on appeal.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current acquired psychiatric disorder is related to service.  The Board will address the Veteran's contentions regarding his account of having been a victim of a sexual assault in service as it relates to his PTSD claim. 

In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

With respect to the Veteran's allegations of sexual assault, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).     

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  As previously noted in the VCAA section of this opinion, because the Veteran's claim is being granted on the merits, this fully favorable determination makes it unnecessary to discuss whether or not he received adequate notice regarding his PTSD claim based on personal assault. 

In essence, the Veteran contends that he has PTSD that resulted from being sexually assaulted during service.  As discussed above, in order to establish service connection for PTSD, there must be: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

Turning first to crucial element (2) of 38 C.F.R. § 3.304(f), in-service stressor, the Veteran contends that he was gang raped by several fellow Marines during his period of active duty service.  He stated that he sought treatment for rectal bleeding and venereal disease following the rape.  The Veteran's service records, however, do not corroborate his account of receiving such treatment, and do not explicitly state that he was the victim of an in-service sexual assault.  However, they clearly demonstrate that the Veteran was subjected to sexual harassment because of his outward appearance, mannerisms, and perceived sexuality.  Specifically, a neuropsychiatric evaluation was conducted during service after the Veteran had made two suicide attempts since June 1956.  The report of this evaluation shows that the Veteran had been a female impersonator as a young boy prior to enlisting in the United States Marine Corps, and that he displayed effeminate traits and mannerisms that subjected him to repeated and constant harassment and ridicule by his fellow Marines, who assigned him the nickname of "Shirley."  The report stated that the harassment had become intolerable for the Veteran, driving him to become suicidal, accompanied by depression and feelings of detached unreality that appeared to be a coping mechanism for his situation.  He was deemed to be unfit for further military service and recommended for medical discharge.  However, his final clinical assessment in service presented a diagnosis of only a schizoid personality disorder and not a chronic psychiatric disorder.    

The Veteran has presented a historical account of having been subjected to constant harassment and ridicule during service in the Marine Corps for his effeminate mannerisms.  The post-service VA treatment reports indicate that he had confusion throughout much of his life over his sexuality and gender, admitting to having worked as a female impersonator for several years after service and having sexual relationships and attractions to both men and women, although being married to a woman for several years and having two children in a loveless marriage that he entered into at the insistence of his mother.  He reported that during active duty, while serving in a forward area in Korea, his commanding sergeant and several other Marines lured him outside into a secluded area where they beat him and sexually assaulted him, with each assailant participating in violating him.  The Veteran stated that his assailants warned him after the assault never to inform his superiors of what happened or else they would kill him.  

Post-service VA psychiatric treatment records dated 2009 - 2010 establish that the Veteran has an Axis I diagnosis of PTSD which has been objectively linked to his account of having been sexually assaulted in service by multiple assailants.  The records include several reports and notes in which his treating psychiatric nurses and counselors expressed their shared opinion that the Veteran's current abnormal behaviors were absolutely consistent with those of a male rape victim.  Several VA reports show that the Veteran's in-service psychiatric assessment was reviewed, and the reviewing nurses and counselors opined that the report clearly indicated that the Veteran was subjected to sexual harassment in service.  However, the post-service clinical evidence also indicates that the Veteran is of advanced aged, is possessed of a difficult personality, and that the reliability of his subjective memory and recall of past events is questionable. 

The Board has considered the evidence discussed above, and finds that notwithstanding the absence of any objective clinical or military record expressly establishing that the Veteran was the victim of rape during active duty, it is clear from his service medical records that he was subjected to routine harassment and bullying from his peers because of his perceived sexuality.  It is not outside the realm of plausibility to arrive at the factual conclusion that, given the prevailing societal norms and attitudes at the time of the Veteran's service in the mid-1950s, a male person possessed of his effeminate mannerisms (and his evident history as a female impersonator prior to service) would be subjected to intense hostility and suspicion from his male peers, especially in the Marine Corps of the era, which extolled stereotypical male virtues that were hostile to an individual who behaved like the Veteran did.  The act of rape being a vehicle for aggression and anger, it is therefore plausible that the Veteran was sexually assaulted and violated by his peers in service as a response to his outward effeminate behavior.  In any case, the service treatment records clearly show that the Veteran became despondent and attempted suicide twice after having been subjected to a sustained campaign of harassment and insulting treatment.  This in itself is obvious evidence of a documented adverse behavioral change in service that is reflective of his exposure to a significantly severe precipitating stressor that evidently overwhelmed his coping abilities.  

Notwithstanding the Veteran's current problems regarding the reliability of his memory and recall of past events, the objective clinical evidence that was contemporaneous with his period of service indicates that he was undergoing significant psychiatric stress at the time that was likely due to something far more serious than merely being the target of a campaign of name-calling, bullying, and outward gestures of disrespect from his peers.  Therefore, the evidence being in relative equipoise regarding whether or not the claimed in-service stressor incident had actually occurred, and resolving all doubt in favor of the Veteran, the Board concedes as a factual matter that the Veteran was the victim of rape by his fellow Marines during active duty.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the clinical evidence has objectively linked his current Axis I diagnosis of PTSD to this in-service rape incident, the Veteran's claim of service connection for PTSD is granted, subject to the applicable laws and regulations governing the effective dates for awards of VA compensation benefits.         




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


